 


114 HR 1371 IH: Safer Trucks and Buses Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1371 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Barletta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve the Compliance, Safety, Accountability initiative of the Federal Motor Carrier Safety Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safer Trucks and Buses Act of 2015. 2.Compliance, Safety, Accountability initiative (a)Data availability and use (1)Availability (A)In generalThe Secretary of Transportation shall ensure that covered motor carrier data is not made available to the public. 
(B)Rule of constructionSubparagraph (A) may not be construed to prevent covered motor carrier data from being made available to law enforcement personnel. (C)TerminationSubparagraph (A) shall cease to have effect on the date on which the Secretary submits to Congress the report required under subsection (e). 
(2)UseCovered motor carrier data may not be admitted into evidence or otherwise used in a civil action for damages resulting from an incident involving a motor carrier. (b)Study (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academy of Public Administration to have the Academy conduct a study on how to improve the Compliance, Safety, Accountability initiative of the Federal Motor Carrier Safety Administration, including how to ensure that the initiative— 
(A)utilizes only safety data determined to be predictive of motor carrier crashes; (B)appropriately addresses concerns relating to the age of utilized safety data, including violations; 
(C)does not unfairly harm small motor carriers as a result of limited safety data availability; (D)appropriately addresses differences between motor carriers transporting passengers and motor carriers transporting freight; 
(E)allows individual motor carriers to be effectively compared; and (F)utilizes accurate safety data, including— 
(i)by appropriately addressing variations between State- and self-reported data; (ii)by accounting for geographic differences with respect to enforcement; and 
(iii)by not utilizing crash data from crashes with respect to which a motor carrier was free from fault. (2)Free from faultFor purposes of paragraph (1)(F)(iii), a motor carrier is free from fault with respect to a crash if— 
(A)the vehicle of the carrier was struck by another vehicle that— (i)crossed the center line or median of a roadway; 
(ii)was driving the wrong way on a roadway; (iii)struck the rear of the carrier’s vehicle while the vehicle was being lawfully operated; 
(iv)struck the carrier’s vehicle while the vehicle was legally stopped at a traffic control device or off the traveled portion of a roadway; or (v)was operated by an individual— 
(I)found to be driving under the influence of alcohol; (II)found by a law enforcement officer or agency to be responsible for the crash; or 
(III)who was the sole party cited by law enforcement for an action that contributed to the crash; (B)the crash was the result of an individual, other than the driver of the carrier’s vehicle, committing suicide; 
(C)the vehicle of the carrier was struck by an animal; or (D)the carrier is otherwise determined not responsible for the crash. 
(c)ReportNot later than 1 year after the date on which the Secretary enters into an agreement under subsection (b), the National Academy of Public Administration shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (b), including recommendations for improvement based on those results. (d)Implementation of recommendationsNot later than 90 days after the date on which the National Academy of Public Administration submits the report required under subsection (c), the Secretary shall begin implementing the recommendations included in that report. 
(e)Certification of implementationNot later than 1 year after the date on which the Secretary begins implementing recommendations under subsection (d), the Secretary shall complete the implementation of such recommendations and shall submit to Congress a report that— (1)describes the implementation of such recommendations; 
(2)contains a document in which the Secretary certifies that such implementation is complete; and (3)contains a document in which the Inspector General of the Department of Transportation certifies that such implementation is complete. 
(f)DefinitionsIn this section, the following definitions apply: (1)Covered motor carrier dataThe term covered motor carrier data means the Compliance, Safety, Accountability Safety Measurement System scores and performance data of the Federal Motor Carrier Safety Administration. 
(2)Motor carrierThe term motor carrier has the meaning given that term in section 13102 of title 49, United States Code.  